Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application No.: US 9147219 B2 to Binion et al. that was filed in 2014 and in view of NPL, Lui, Yecheng et al., A virtual-waypoint based artificial potential field method for UAV path planning, 2016 IEEE Chinese Guidance, Navigation and Control Conference (CGNCC)( https://ieeexplore.ieee.org/abstract/document/7828913) (hereinafter “Yecheng”) and in view of U.S. Patent NO.: 10,943,414 B1 to Nygaard et al. that was filed in 2015.


    PNG
    media_image1.png
    941
    631
    media_image1.png
    Greyscale

“…1. An internet protocol-based unmanned aerial vehicle (UAV) management system, the system comprising: (see col. 7, lines 55-67 where the computing device can be local or can be from a cloud server to introduce the testing of the av using 
    PNG
    media_image2.png
    825
    691
    media_image2.png
    Greyscale

at least one UAV including a communication chip for communication using an Internet protocol; (see col. 7, lines 55-67 where the computing device can be local or can be from a cloud server to introduce the testing of the av using the virtual objects and fake data)
a user computer client device configured to communicate using the Internet protocol; (see col. 7, lines 55-67 where the computing device can be local or can be from a cloud server to introduce the testing of the av using the virtual objects and fake data)
a cloud-based service having circuitry for (see col. 7, lines 55-67 where the computing device can be local or can be from a cloud server to introduce the testing of the av using the virtual objects and fake data) performing at least one virtual UAV corresponding to the at least one UAV, the circuitry configured to” (see FIG. 12, blocks 1210-1260 where the cloud can provide to the autonomous vehicle a number of virtual objects to move the vehicle and to test the vehicle based on the fictitious  data and then log information to evaluate a response to the virtual objects);
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the 

  Binion is silent but Yecheng teaches “…store in a cloud-based memory a plurality of pre-planned missions including surveillance, disaster recovery, and premises security, each pre-planned mission including at least one task to be performed by the at least one UAV, and  (see page 1-3 and FIG. 6 where the virtual environment for the uav is simulated for a number of random threats and where a path planning in FIG. 6-7 is provided for avoiding all of the threats and provide a repulsion force away from the virtual threats);


 Binion is silent but Nygaard teaches “…control communication between the at least one UAV and the user computer client device using the Internet protocol; (see col. 7, lines 55-67 where the computing device can be local or can be from a cloud server to introduce the testing of the av using the virtual objects and fake data)
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of BINION with the teachings of NYGAARD since NYGAARD 

Binion discloses “… the user computer client device configured to
map the at least one UAV to the at least one virtual UAV, (See FIG. 3, block 154b to 154c to construct 3 D objects that can be providing to behave in a realistic manner; see FIG. 3 where the roadway model and auto model provide virtual data to the application in block 170  and this is provided to the GUI including a simulation of the virtual object 150); (See FIG. 6, block 242 to 254 to construct 3 D objects that can be providing to behave in a realistic manner; see FIG. 6 where the roadway model and auto model provide virtual data to 

    PNG
    media_image3.png
    787
    930
    media_image3.png
    Greyscale
 Binion is silent but Yuecheng teaches “…assign a mission of the plurality of pre-planned missions to include multiple way points, and
allocate the at least one task at the multiple waypoints; (see FIG. 6-9 where the threats along the path are identified and the uav must avoid the threats and determine a number of virtual waypoints that overall provide a repulsion force to escape from all of the threats shown in FIG. 6-9)


Binion discloses “… the cloud-based service configured to perform dynamic mission planning of the assigned mission to generate planned paths for performing the at least one task over the multiple waypoints; (See FIG. 3 where a second vehicle can be determined to have a collision with a third vehicle based on the one vehicle passing through the stop light illegally; FIG. 5, block 222-236 to construct 3 D objects that can be providing to behave in a realistic manner; see FIG 5 where the roadway model and auto model provide virtual data to the 
Binion is silent but Yeucheung teaches “…the circuitry further configured to control operation of the at least one UAV by way of the mapped virtual UAV 25 that receives messages and commands for the mission from the user computer client device using the Internet protocol, sends control commands to the at least one UAV using the Internet protocol, (see FIG. 6-9 where the threats along the path are identified and the uav must avoid the threats and determine a 
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of BINION with the teachings of Yecheng since Yecheng teaches that an autonomous UAV can virtually determine a number of threats. The threats can be plotted virtually. Then a virtual path can be drawn and then plan a path with a repulsion force around all of the uav threats. This can provide an improved virtual path to avoid all threats for improved safety and to preserve the UAV.  See page 1-4. 

Binion is silent but Nygaard teaches “…receives data signals that have been captured by the at least one UAV
and sends the received data signals to the cloud-based service, and (see col. 7, lines 55-67 where the 
transmits location and status of performance of the at least one task for the at least one UAV; and(see col. 7, lines 55-67 where the computing device can be local or can be from a cloud server to introduce the testing of the av using the virtual objects and fake data)
the cloud-based service configured to perform image processing using the received  data signals”. (see FIG. 6-9 and where the response of the vehicle in response to the movable virtual objects is recorded to evaluate the av; see claims 1-14 and where the cloud server can indicate that the camera sensor is not functioning correctly)
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of BINION with the teachings of NYGAARD since NYGAARD teaches that an autonomous machine can include 1. Virtual objects that are introduced into the 2. path of the vehicle such as 3. a second virtual vehicle 860 or a person 850.  The vehicle can be moved around the virtual vehicle 

Claims 2-3 and 12-13 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application No.: US 9147219 B2 to Binion et al. that was filed in 2014 and in view of NPL, Lui, Yecheng et al., A virtual-waypoint based artificial potential field method for UAV path planning, 2016 IEEE Chinese Guidance, Navigation and Control Conference (CGNCC)( https://ieeexplore.ieee.org/abstract/document/7828913) (hereinafter “Yecheng”) and in view of U.S. Patent NO.: 10,943,414 B1 to Nygaard et al. that was filed in 2015 and in further in view of U.S. Patent No.: 9565403 B1 to Higgins. 
In regard to claim 2, and 12, Binion is silent but Nygaard teaches “…2. The system of claim 1, wherein the virtual UAV further performs data streaming to receive a video stream from the at least one UAV using websockets, (see col. 7, lines 55-67 where the computing device can be local or can be from a cloud server to introduce the testing of the av using the virtual objects and fake data)”;
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of BINION with the teachings of NYGAARD since NYGAARD teaches that an autonomous machine can include 1. Virtual objects that are introduced into the 2. path of the vehicle such as 3. a second virtual vehicle 860 or a person 850.  The vehicle can be moved around the virtual vehicle to test the systems and see how the vehicle and the sensor data fare against these virtual objects. See FIG. 12, blocks 1210-1260. In this manner, the autonomous machine can be trained and then taken off line if there is an error for improved safety.  See col. 10, lines 44-col. 11, line 37 and claims 1-14 of Nygaard. 


    PNG
    media_image4.png
    893
    1267
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    903
    1266
    media_image5.png
    Greyscale

Binion is silent but Higgins teaches “…the cloud-based service further configured to perform object recognition using the received video stream”. (See FIG. 1, where the drones 110 communicate with the cloud computers 105 and in FIG. 2 provide object information 250 and tracking 248 via a communication system to the communication links 216; see col.9 ,lines 3-22 and col. 4, lines 1-46)
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the 

In regard to claim 3, and 13, Binion is silent but Nygaard teaches “…3. The system of claim 2, wherein the websockets include a websockets client interface that connects to a websockets interface of the cloud-based management service (see col. 7, lines 55-67 where the computing device can be local or can be from a cloud server to introduce the testing of the av using the virtual objects and fake data)to receive real-time updates of status data of the at least one UAV”. (see FIG. 6-9 and where the response of the vehicle in response to the movable virtual objects is recorded to evaluate the av; see claims 1-14 and where the cloud server can indicate that the camera sensor is not functioning correctly)
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of BINION with the teachings of NYGAARD since NYGAARD teaches that an autonomous machine can include 1. Virtual objects that are introduced into the 2. path of the vehicle such as 3. a second virtual vehicle 

Claims 4-5 and 14-15 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application No.: US 9147219 B2 to Binion et al. that was filed in 2014 and in view of NPL, Lui, Yecheng et al., A virtual-waypoint based artificial potential field method for UAV path planning, 2016 IEEE Chinese Guidance, Navigation and Control Conference (CGNCC)( https://ieeexplore.ieee.org/abstract/document/7828913) (hereinafter “Yecheng”) and in view of U.S. Patent NO.: 10,943,414 B1 to Nygaard et al. that was filed in 2015.
 
“…4. The system of claim 1, wherein the virtual UAV includes a service oriented architecture that sends commands from the virtual UAV to the at least one UAV via the service oriented architecture. (see col. 7, lines 55-67 where the computing device can be local or can be from a cloud server to introduce the testing of the av using the virtual objects and fake data)
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of BINION with the teachings of NYGAARD since NYGAARD teaches that an autonomous machine can include 1. Virtual objects that are introduced into the 2. path of the vehicle such as 3. a second virtual vehicle 860 or a person 850.  The vehicle can be moved around the virtual vehicle to test the systems and see how the vehicle and the sensor data fare against these virtual objects. See FIG. 12, blocks 1210-1260. In this manner, the autonomous machine can be trained and then taken off line if there is an error for improved safety.  See col. 10, lines 44-col. 11, line 37 and claims 1-14 of Nygaard. 

“…5. The system of claim 1, wherein the virtual UAV is accessed by the user computer
25 client device through Web services performed by the circuitry.  (see col. 7, lines 55-67 where the computing device can be local or can be from a cloud server to introduce the testing of the av using the virtual objects and fake data);
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of BINION with the teachings of NYGAARD since NYGAARD teaches that an autonomous machine can include 1. Virtual objects that are introduced into the 2. path of the vehicle such as 3. a second virtual vehicle 860 or a person 850.  The vehicle can be moved around the virtual vehicle to test the systems and see how the vehicle and the sensor data fare against these virtual objects. See FIG. 12, blocks 1210-1260. In this manner, the autonomous machine can be trained and then taken off line if there is an error for improved safety.  See col. 10, lines 44-col. 11, line 37 and claims 1-14 of Nygaard. 

  	Claims 6-8 and 16-18 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application No.: US 9147219 B2 to Binion et al. that was filed in 2014 and in view of NPL, Lui, Yecheng et al., A virtual-waypoint based artificial potential field method for UAV path planning, 2016 IEEE Chinese Guidance, Navigation and Control Conference (CGNCC)( https://ieeexplore.ieee.org/abstract/document/7828913) (hereinafter “Yecheng”) and in view of U.S. Patent NO.: 10,943,414 B1 to Nygaard et al. that was filed in 2015 and in further in view of U.S. Patent No.: 10,134,298 B2 to Tao that was filed in 2014. 
In regard to claim 6 and 16, Binion is silent but Tao teaches “…6. The system of claim 1, wherein the virtual UAV maintains the status of the at least one UAV, and
wherein the status of the at least one UAV is updated whenever a message is received from the at least one UAV”. (see col. 23, lines 1-25)
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of BINION with the teachings of TAO since TAO teaches that a 

In regard to claim 7, and 17, Binion is silent but Tao teaches “…7. The system of claim 1, wherein the dynamic mission planning performed by the cloud-based service includes processing sensor data received from the at least one UAV to identify an event”.  (See col. 24, lines 15-51)
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of BINION with the teachings of TAO since TAO teaches that a simulated virtual flight of the drone can be determined and scoped prior to implementation for preventing the damage of the uav.   

In regard to claim 8, and 18, Binion is silent but Tao teaches “8. The system of claim 1, wherein the dynamic mission planning performed by the cloud-based service includes planning and communicating routes of UAVs of the at least one UAV in order to avoid collision between the UAVs. (See col. 36, lines 20-56)”. 
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of BINION with the teachings of TAO since TAO teaches that a simulated virtual flight of the drone can be determined and scoped prior to implementation for preventing the damage of the uav.   

Claims 9 and 19 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application No.: US 9147219 B2 to Binion et al. that was filed in 2014 and in view of NPL, Lui, Yecheng et al., A virtual-waypoint based artificial potential field method for UAV path planning, 2016 IEEE Chinese Guidance, Navigation and Control Conference (CGNCC)( https://ieeexplore.ieee.org/abstract/document/7828913) (hereinafter “Yecheng”) and in view of U.S. Patent NO.: 10,943,414 B1 to Nygaard et al. that was filed in 2015 and in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) 
    PNG
    media_image6.png
    655
    428
    media_image6.png
    Greyscale

In regard to claim 9, and 19, Binion is silent but Taveira teaches “… 9. The system of claim 1, wherein the dynamic mission planning performed by the cloud-base service includes controlling routes of UAVs of the at least one UAV by using virtual perimeters in the virtual UAVs to maintain the routes to stay within predefined geographic boundaries”. , (see paragraph 45)  (see station 214 and 256, 230 that can communicate with the drone 100) (see claims 1-9; see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station) (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) (see claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide 
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of BINION with the teachings of TAVEIRA since TAVEIRA teaches that a drone can be restricted from entering certain areas for privacy or safety concerns.   Later, the access can be changed to permit access when needed.

Claims 10 and 20 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application No.: US 9147219 B2 to Binion et al. that was filed in 2014 and in view of NPL, Lui, Yecheng et al., A virtual-waypoint based artificial potential field method for UAV path planning, 2016 IEEE Chinese Guidance, Navigation and Control Conference (CGNCC)( https://ieeexplore.ieee.org/abstract/document/7828913) (hereinafter “Yecheng”) and in view of U.S. Patent NO.: 10,943,414 B1 to Nygaard et al. that was filed in 2015 and in view of U.S. Patent No.: 9449017 B2 to Pitts. 
 “…10. The system of claim 1, wherein the circuitry configured to control communication between the at least one UAV and the user computer client device using the Internet protocol maintains an identification for the at least one UAV that is a combination of the Internet protocol address of the at least one UAV, and a system assigned ID”. (see col. 19, lines 45-60 where a system ID is provided; and col. 8, lines 1-20 where the IP address is used and a name space is used for a first layer);
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of BINION with the teachings of PITTS since PITTS teaches that a system and an IP address can be used in a two layer for a name format.  This can provide an improved address that is more secure. See col. 8, lines 1-59 and the abstract. 

Claim 11 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application No.: US 9147219 B2 to Binion et al. that was filed in 2014 and in view of NPL, Lui, Yecheng et al., A virtual-waypoint based artificial potential field method for UAV path planning, 2016 IEEE Chinese Guidance, Navigation and Control Conference (CGNCC)( https://ieeexplore.ieee.org/abstract/document/7828913) (hereinafter “Yecheng”) and in view of U.S. Patent NO.: 10,943,414 B1 to Nygaard et al. that was filed in 2015.


    PNG
    media_image1.png
    941
    631
    media_image1.png
    Greyscale
 
“…11. A method for Internet protocol-based control of unmanned aerial vehicles (UAV), (see col. 7, lines 55-67 where the computing device can be local or can be from a cloud server to introduce the testing of the av using the virtual objects and fake data)in which a management system includes at least one of the UAVs including a communication chip for communication using the Internet protocol, (see col. 7, lines 55-67 where the computing device can be local or can be from a cloud server to introduce the testing of the av using the virtual objects and fake data)a user computer client device configured to communicate using the Internet protocol, (see col. 7, lines 55-67 where the computing device can be local or can be from a cloud server to introduce the testing of the av using the virtual objects and fake data)and a cloud-based service having circuitry for performing at (see col. 7, lines 55-67 where the computing device can be local or can be from a cloud server to introduce the testing of the av using the virtual objects and fake data)least one virtual UAV corresponding to the at least one UAV, the method comprising: ” (see FIG. 12, blocks 1210-1260 where the cloud can provide to the autonomous vehicle a number of virtual objects to move the vehicle and to test the vehicle based on the 
Binion is silent but Yecheng teaches “…storing in a cloud-based memory a plurality of pre-planned missions including 10 ~— surveillance, disaster recovery, and premises security, each pre-planned mission including at least one task to be performed by the at least one UAV; (see page 1-3 and FIG. 6 where the virtual environment for the uav is simulated for a number of random threats and where a path planning in FIG. 6-7 is provided for avoiding all of the threats and provide a repulsion force away from the virtual threats);
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of BINION with the teachings of Yecheng since Yecheng teaches that an autonomous UAV can virtually determine a number of threats. The threats can be plotted virtually. Then a virtual path can be drawn and then plan a path with a repulsion force around all of the uav threats. This can 

 Binion is silent but Nygaard teaches “…controlling communication between the at least one UAV and the user computer client device using the Internet protocol; (see col. 7, lines 55-67 where the computing device can be local or can be from a cloud server to introduce the testing of the av using the virtual objects and fake data);
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of BINION with the teachings of NYGAARD since NYGAARD teaches that an autonomous machine can include 1. Virtual objects that are introduced into the 2. path of the vehicle such as 3. a second virtual vehicle 860 or a person 850.  The vehicle can be moved around the virtual vehicle to test the systems and see how the vehicle and the sensor data fare against these virtual objects. See FIG. 12, blocks 1210-1260. In this manner, the autonomous machine can be trained and then taken off line if there is an error for improved safety.  See col. 10, lines 44-col. 11, line 37 and claims 1-14 of Nygaard. 

Binion discloses “… mapping, by the user computer client device, the at least one UAV to the at least one 15 __—-virtual UAV, (See FIG. 3, block 154b to 154c to construct 3 D objects that can be providing to behave in a realistic manner; see FIG. 3 where the roadway model and auto model provide virtual data to the application in block 170  and this is provided to the GUI including a simulation of the virtual object 150); (See FIG. 6, block 242 to 254 to construct 3 D objects that can be providing to behave in a realistic manner; see FIG. 6 where the roadway model and auto model provide virtual data to the application in block 250 and this is provided to the GUI including a simulation of the virtual object 254; see FIG. 3 where the virtual object 610 does not stop at the four way stop light  and illegally 
    PNG
    media_image3.png
    787
    930
    media_image3.png
    Greyscale

Binion is silent but Yuecheng teaches “… assigning, by the user computer client device, a mission of the plurality of pre- planned missions to include multiple way points, ; (see FIG. 6-9 where the threats along the path are identified and the uav must avoid the threats and determine a number of virtual waypoints that overall provide a repulsion force to escape from all of the threats shown in FIG. 6-9)and allocating, by the user computer client device, the at least one task at the multiple way points; (see FIG. 6-9 where the threats along the path are identified and the uav must avoid the threats and determine a number of 
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of BINION with the teachings of Yecheng since Yecheng teaches that an autonomous UAV can virtually determine a number of threats. The threats can be plotted virtually. Then a virtual path can be drawn and then plan a path with a repulsion force around all of the uav threats. This can provide an improved virtual path to avoid all threats for improved safety and to preserve the UAV.  See page 1-4. 

Binion discloses “… performing, by the cloud-based service, dynamic mission planning of the assigned mission to generate planned paths for performing the at least one task over the multiple way points (See FIG. 3 where a second vehicle can be determined to have a collision with a third vehicle based on the one vehicle passing through the stop light illegally; FIG. 5, block 222-236 to construct 3 
Binion discloses “…sending control commands to the at least one UAV using the Internet protocol, and receiving data signals that have been captured by the at least one UAV and sending 5 the received data signals to the cloud-based service, (See FIG. 3 where a second vehicle can be determined to have a collision with a third vehicle based on the one vehicle passing through the stop light illegally; FIG. 5, block 222-236 to 
Binion is silent but Yeucheung teaches “…controlling operation of the at least one UAV by way of the mapped virtual UAV including  
 receiving messages and commands for the mission from the user computer client device using the Internet protocol(see FIG. 6-9 where the threats along the path are identified and the uav must 
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of BINION with the teachings of Yecheng since Yecheng teaches that an autonomous UAV can virtually determine a number of threats. The threats can be plotted virtually. Then a virtual path can be drawn and then plan a path with a repulsion force around all of the uav threats. This can provide an improved virtual path to avoid all threats for improved safety and to preserve the UAV.  See page 1-4. 

Binion is silent but Nygaard teaches “…and transmitting location and status of performance of the at least one task for the at least one UAV; (see col. 7, lines 55-67 where the computing device can be local or can be from a cloud server to introduce the testing of the av using the virtual objects and fake data)and performing by the cloud-based service, image processing using the received data signals. ”. (see FIG. 6-9 and where the response of the vehicle in response to the movable virtual objects is recorded to evaluate the av; see claims 1-14 and where the cloud server can indicate that the camera sensor is not functioning correctly);
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of BINION with the teachings of NYGAARD since NYGAARD teaches that an autonomous machine can include 1. Virtual objects that are introduced into the 2. path of the vehicle such as 3. a second virtual vehicle 860 or a person 850.  The vehicle can be moved around the virtual vehicle to test the systems and see how the vehicle and the sensor data fare against these virtual objects. See FIG. 12, blocks 1210-1260. In this manner, the autonomous machine can be trained and then taken off line if there is an error for improved safety.  See col. 10, lines 44-col. 11, line 37 and claims 1-14 of Nygaard. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/JEAN PAUL CASS/                      Primary Examiner, Art Unit 3668